—Petition brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered April 27, 1992) to annul the determination of respondent Commissioner of New York State Department of Social Services, dated November 23, 1991, which excluded petitioner from participation in the Medicaid program for five years and directed him to make restitution of $95,343, is unanimously granted insofar as to annul that portion of the determination which excluded petitioner from participation in the Medicaid program for five years and to remand the matter to respondent for reconsideration of the penalty, and the determination is otherwise confirmed, without costs.
Respondent’s determination was supported by substantial evidence establishing that petitioner’s medical records were either illegible or contained an insufficient history of his patients (see, Matter of Huda v New York State Dept. of Social Servs., 191 AD2d 405). However, since the monetary disallowance was reduced during the administrative proceedings from the original figure to $95,343, the period of suspension should also have been reconsidered and reduced to a time period more proportionate to the offense, i.e., two years. Concur— Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.